TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00207-CR




                                 Velvet Sue Beighle, Appellant

                                                v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 50,596, HONORABLE JOE CARROLL, JUDGE PRESIDING



PER CURIAM

                Velvet Sue Beighle was placed on deferred adjudication community supervision in

May 2000 after she pleaded guilty to possessing methamphetamine. See Tex. Health & Safety Code

Ann. § 481.115 (West Supp. 2001). In November 2000, the State moved to adjudicate. See Tex.

Code Crim. Proc. Ann. art. 42.12, § 5(b) (West Supp. 2001). On March 8, 2001, after a hearing on

the motion, the district court amended the conditions of supervision and continued Beighle on

community supervision. Beighle filed a notice of appeal from the March 8 order on April 11.

                There is no right to appeal from an order modifying the conditions of deferred

adjudication community supervision. Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San

Antonio 1995, no pet.); see also Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). As a

consequence, we are without jurisdiction. The motion for extension of time to file notice of appeal

is dismissed.
              The appeal is dismissed for want of jurisdiction.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: May 3, 2001

Do Not Publish




                                                2